         Case 1:18-cr-00258-BLW Document 215 Filed 05/21/19 Page 1 of 8



BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
KATHERINE L. HORWITZ, OKLAHOMA STATE BAR NO. 30110
CHRISTIAN S. NAFZGER, IDAHO STATE BAR NO. 6286
KEVIN T. MALONEY, IDAHO STATE BAR NO. 5095
ASSISTANTS UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1413


                              UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                                     Case No. 1:18-cr-000258-BLW
                Plaintiff,
        vs.

 PAVEL BABICHENKO,
 GENNADY BABITCHENKO,                                BILL OF PARTICULARS
 PIOTR BABICHENKO,                                   AS TO FORFEITURE
 TIMOFEY BABICHENKO,
 KRISTINA BABICHENKO,
 NATALYA BABICHENKO,
 DAVID BIBIKOV,
 ANNA IYERUSALIMETS,
 MIKHAIL IYERUSALIMETS,
 ARTUR PUPKO,

                Defendants.


       COMES NOW the Plaintiff United States of America, by and through Bart M. Davis,

United States Attorney, and the undersigned Assistant United States Attorney for the District of

Idaho, and hereby informs as follows:




BILL OF PARTICULARS - 1
         Case 1:18-cr-00258-BLW Document 215 Filed 05/21/19 Page 2 of 8



        On May 15, 2019, the above defendants were charged in a Superseding Indictment by a

federal grand jury for this district for one or more of the following violations:

        1.      Trafficking in Counterfeit Goods and forfeitable pursuant to 18 U.S.C. § 2323, 21

U.S.C. § 853, and 28 U.S.C. § 2461(c);

        2.      Money Laundering and forfeitable pursuant to 18 U.S.C. §§ 981(a)(1)(C) and

982(a)(1) , and 28 U.S.C. § 2461(c); and

        3.      Mail and Wire Fraud and forfeitable pursuant to 18 U.S.C. § 981(a)(1)(C) and 28

U.S.C. § 2461(c).

        Rule 32.2(a), Federal Rules of Criminal Procedure, requires that an indictment contain

"notice to the defendant that the government will seek the forfeiture of property as part of any

sentence in accordance with the applicable statute." The following are more specific descriptions

of the real properties identified for forfeiture of the interests of the defendants in this criminal

case which are subject to forfeiture under the statutes and counts referenced in the Superseding

Indictment filed on May 15, 2019, (ECF No. 210).

SUBJECT PROPERTY:

        All that lot or parcel of land, together with its buildings, appurtenances, improvements,

fixtures, attachments and easements at the following addresses:


        1.      Real property located at 9799 W. Preece, Boise, Ada County, Idaho, APN:

R5199110330 (record owner: Stanislav Babichenko (now deceased), Elizaveta Babichenko, and

Pavel Babichenko), and more particularly described as follows:


                Lot 33, Block 1, Legacy Park Subdivision, according to the plat thereof, filed in
                Book 62 of Plats at page(s) 6140-6141, records of Ada County, Idaho.




BILL OF PARTICULARS - 2
         Case 1:18-cr-00258-BLW Document 215 Filed 05/21/19 Page 3 of 8



       2.      Real property located at 2935 NW 8th Ave., Meridian, Ada County, Idaho, APN:

R1619240470 (record owner: Artur S. Pupko, a married man as his sole and separate property)

and more particularly described as follows:


               Lot 11, Block 12, Crossfield Subdivision No. 2, according to the plat thereof, filed
               in Book 98 of Plats at page(s) 12407-12408, records of Ada County, Idaho.



       3.      Real property located at 3080 N. Wildwood St., Boise, Ada County, Idaho, APN:

R8904000635 (record owner: Morning Star Christian Church, Inc./Morning Star Pentecostal

Church, Inc. ), and more particularly described as follows:


       A parcel of land being the West 1/2 of Block 6 and the North 1/2 of the Vacated Race
       Street adjacent to the Southwest 1/4 of said Block 6 of Ustick Townsite, as shown on the
       Official Plat recorded in Book 3 of Plats at page 124, records of Ada County, Idaho and
       situated in a portion of Government Lot 2, Section 3, Township 3 North, Range 1 East,
       Boise Meridian, City of Boise, Ada County, Idaho and being more particularly described
       as follows:

       Commencing at a brass cap monument marking the Northeast corner of said Section 3,
       thence along the North line of said Section 3 N89°45'53"W a distance of 1990.74 feet to
       a 5/8 inch rebar marking the centerline intersection of North Wildwood Street and West
       Ustick Road, from which a 5/8 inch rebar marking the North 1/4 corner of said Section 3
       bears N89°45'53"W a distance of 663.55 feet, thence leaving said North line and along
       the centerline of said North Wildwood Street S00°06'08"W a distance of 360.10 feet to a
       5/8 inch rebar marking the centerline intersection of said North Wildwood Street and
       West Arch Street, thence continuing along the centerline of said North Wildwood Street
       S00°16'03"W a distance of 25.00 feet to a point, thence leaving said centerline
       S89°36'49"E a distance of 25.00 feet to a 5/8 inch rebar marking the Northwest corner of
       said Block 6 and the POINT OF BEGINNING.

       Thence along the North line of said Block 6 S89°36'49"E a distance of 141.06 feet to a
       5/8 inch rebar; Thence leaving said North line S00°12'06"W a distance of 282.39 feet to a
       5/8 inch rebar on the North line of Race Court Subdivision as recorded in Plat Book 84 at
       Pages 9305 through 9306 records of Ada County; Thence along said North line
       N89°32'23"W a distance of 141.39 feet to a 5/8 inch rebar marking the Northwest corner
       of said Race Court Subdivision; Thence leaving said North line and along the East right-
       of-way line of said North Wildwood Street N00°16'03"E a distance of 282.21 feet to the
       POINT OF BEGINNING.



BILL OF PARTICULARS - 3
        Case 1:18-cr-00258-BLW Document 215 Filed 05/21/19 Page 4 of 8




       4.     Real property located at 909 N. Cole Rd., Boise, Ada County, Idaho, APN:

R4207000305 (record owner: Babichenko LLC), and more particularly described as follows:


       Lot 3, Block 4, Imperial Acres Subdivision No. 1, according to the plat thereof, filed in
       Book 16 of Plats at page(s) 1059-1060, and as amended by that Engineers Affidavit
       recorded November 17, 1977 under Instrument No. 7755879, records of Ada County,
       Idaho.

       LESS AND EXCEPTIG THEREFROM that portion Deeded to Ada County Highway
       District by Warranty Deed recorded September 28, 1987, as Instrument No. 8754757,
       more particularly described as follows:

       A parcel of land for public right-of-way located in the Southeast quarter of the Northeast
       quarter of Section 12, Township 3 North, Range 1 East, Boise Meridian, Ada County,
       Idaho, and being a portion of Imperial Acres Subdivision No. 1, according to the Office
       Plat thereof, filed in Book 16 of Plats at Page 1059, and amended by that Engineers
       Affidavit recorded November 17, 1977 under Instrument No. 7755879, records of Ada
       County, Idaho, more particularly described as follows:

       Commencing at the Southeast corner of Lot 3, in Block 4 of the Imperial Acres
       Subdivision No. 1, also said point being the real point of beginning;

       Thence North, a distance of 90.00 feet to a point;

       Thence West, a distance of 9.64 feet to a point;

       Thence South 3 degrees 23'19" West, a distance of 90.16 feet to a point;

       Thence East, a distance of 14.97 feet to the real point of beginning.



       5.     All that lot or parcel of land, together with its buildings, appurtenances,

improvements, fixtures, attachments and easements located at 0 W. Chinden Blvd., Meridian,

Ada County, Idaho, APN: S0419336220 (record owner: Babichenko LLC) and more particularly

described as follows:




BILL OF PARTICULARS - 4
           Case 1:18-cr-00258-BLW Document 215 Filed 05/21/19 Page 5 of 8



       A parcel of land lying in a portion of the South half of the Southwest quarter of Section
       19, Township 4 North, Range 1 West, Boise Meridian, Ada County, Idaho, and being
       more particularly described as follows:

       Commencing at a set 5/8 inch iron pin marking the Southwest corner of said Section 19,
       Township 4 North, Range 1 West, Boise Meridian, Ada County, Idaho, said pin bears
       North 89° 02' 00" West 2519.47 feet from a found 5/8 inch iron pin marking the South
       quarter corner of said Section 19, said pin also bears South 01° 02' 22" West 2640.16 feet
       from a found brass cap marking the West quarter corner of said Section 19; thence

       North 01° 02' 22" East 40.00 feet along the West boundary of the Southwest quarter of
       the said Southwest quarter of Section 19 to a point lying along the Northerly right of way
       of State Highway 20/26 (Chinden Boulevard) said point being witnessed by a set 1/2 inch
       iron pin which bears South 89° 02' 00" East 25.00 feet; thence

       South 89° 02' 00" East 229.73 feet along the said Northerly right of way of State
       Highway 20/26 (Chinden Boulevard) to a set 1/2 inch iron pin, said pin marking the Real
       Point of Beginning; thence North 01° 02' 22" East 904.79 feet to a point, said point being
       witnessed by a set 1/2 inch iron pin which bears South 01° 02' 22" West 15.00 feet;
       thence

       South 88° 07' 52" East 975.93 feet to a point lying along the East boundary of the said
       Southwest quarter of the Southwest quarter of Section 19, said point being witnessed by a
       set 1/2 inch iron pin which bears South 01° 15' 14" West 114.19 feet; thence

       South 01° 15' 14" West 114.19 feet along the said East boundary of the Southwest quarter
       of the Southwest quarter of said Section 19 to a set 1/2 inch iron pin; thence

       South 87° 33' 21" East 129.98 feet to a found 1/2 inch iron pin; thence

       South 01° 08' 00" West 771.89 feet to a set 1/2 inch iron pin lying along the said
       Northerly right of way of State Highway 20/26 (Chinden Boulevard); thence

       North 89° 02' 00" West 1104.08 feet along the said Northerly right of way of State
       Highway 20/26 (Chinden Boulevard) to the Point of Beginning.



       6.      Real property located at 2051 W. Three Lakes Ct., Meridian, Ada County, Idaho,

APN: R8081750200 (record owner: Timofey Babichenko), and more particularly described as

follows:




BILL OF PARTICULARS - 5
       Case 1:18-cr-00258-BLW Document 215 Filed 05/21/19 Page 6 of 8




      Lot 13, Block 2 of Spurwing Challenge Subdivision, according to the official plat thereof,
      filed in the records of Ada County, Idaho.

      7.      Real property located at 205 W. Logan St., Canyon County, Idaho, APN:

057710000 (record owner Gennady Babichenko), and more particularly described as follows:

           SUBDIVISION: PIONEER SUB; BLOCK: 14; DISTRICT: 675;
           CITY/MUNI/TWNSP: CITY OF CALDWELL; SEC/TWN/RNG/MER: SE QTR
           SEC 28 TWN 4N RNG 3W


      Respectfully submitted this 21st day of May, 2019.

                                                BART M. DAVIS
                                                UNITED STATES ATTORNEY
                                                By:


                                               /s/ Kevin T. Maloney
                                               KEVIN T. MALONEY
                                               Assistant United States Attorney




BILL OF PARTICULARS - 6
         Case 1:18-cr-00258-BLW Document 215 Filed 05/21/19 Page 7 of 8



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 21, 2019, the foregoing was electronically filed with

the Clerk of the Court using the CM/ECF system, and that a copy was served on the following

parties or counsel by ECF filing:

   JOHN DEFRANCO
   1031 E. Park Blvd.
   Boise, ID 83712
   jcd@greyhawklaw.com
   Attorney for Pavel Babichenko

   JEFFREY BROWNSON
   223 North 6th Street, Suite 205
   Boise, ID 83702
   jb@jeffreybrownsonlaw.com
   Attorney for Gennady Babitchenko

   PAUL E. RIGGINS
   380 South 4th Street, Ste. 104
   Boise, ID 83702
   rigginslaw@gmail.com
   Attorney for Piotr Babichenko

   ROB S. LEWIS
   913 W. River Street, Ste. 430
   Boise, ID 83702
   office@roblewislaw.com
   Attorney for Timofey Babichenko

   GREG S. SILVEY
   P.O. Box 5501
   Boise, ID 83705
   greg@idahoappeals.com
   Attorney for Kristina Babichenko

   J.D. MERRIS
   913 W. River Street, Ste. 420
   Boise, ID 83702
   jmerris@earthlink.net
   Attorney for Natalya Babichenko




BILL OF PARTICULARS - 7
       Case 1:18-cr-00258-BLW Document 215 Filed 05/21/19 Page 8 of 8




  ROBYN A. FYFFE
  P.O. Box 5681
  Boise, ID 83705
  robyn@fyffelaw.com
  Attorney for David Bibikov

  S. RICHARD RUBIN
  702 W. Idaho Street, Ste. 1000
  Boise, ID 83702
  dick_rubin@fd.org
  Attorney for Anna Iyerusalimets

  ELLEN NICHOLE SMITH
  P.O. Box 140857
  Garden City, ID 83714
  ellen@smithhorras.com
  Attorney for Mikhail Iyerusalimets

  GABRIEL MCCARTHY
  802 W. Bannock Street, Suite 201
  Boise, Idaho 83702
  gabe@gabrielmccarthy.com
  Attorney for Artur Pupko




                                            /s/ Debra Hawker
                                            FSA Paralegal IV




BILL OF PARTICULARS - 8
